EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Spencer Patterson on August 5, 2022.

The application has been amended as follows: 

1.	(Currently Amended) An apparatus for decoding a media signal from a data stream, the apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
sequentially decode a sequence of samples that describe the media signal by:
selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples;
entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample; and
dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample; 
wherein the set of reconstruction levels is selected for the current sample out of the plurality of reconstruction level sets depending on an LSB portion 

2.	(Previously Presented) The apparatus of claim 1, wherein the media signal comprises a picture.

3-15.	(Cancelled) 

16.	(Previously Presented) The apparatus of claim 1, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and a plurality of quantization level sets comprises a first reconstruction level set that includes zero and even multiples of a predetermined quantization step size; and
a second reconstruction level set that includes zero and odd multiples of the predetermined quantization step size.

17-21. (Cancelled)

22.	(Previously Presented) The apparatus of claim 1, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two, and the memory stores instructions that, when executed by the processor, cause the processor to:
derive a subset index for each sample based on the selected set of reconstruction levels for the respective sample and a binary function of the quantization index for the respective sample, resulting in four possible values for the subset index; and
select, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets depending on the subset indices for previous samples of the sequence of samples.

23.	(Previously Presented) The apparatus of claim 22, wherein the memory stores instructions that, when executed by the processor, cause the processor to:
select, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets using a selection rule that depends on the subset indices for a number of immediately preceding samples of the sequence of samples and to use the selection rule for at least a portion of the sequence of samples. 

24.	(Previously Presented) The apparatus of claim 23, wherein the number of immediately preceding samples of the sequence of samples on which the selection rule depends is two.

25.	(Previously Presented) The apparatus of claim 22, wherein the subset index for each sample is derived based on the selected set of reconstruction levels for the sample and a parity of the quantization index for the sample.

26.	(Currently Amended) The apparatus of claim 1, wherein 
a state associated with the current sample uniquely determines the set of reconstruction levels used for the current sample; and
the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

27.	(Previously Presented) The apparatus of claim 26, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a binary function of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

28.	(Previously Presented) The apparatus of claim 27, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a parity of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

29.	(Previously Presented) The apparatus of claim 26, wherein the number of possible states is four.

30.	(Previously Presented) The apparatus of claim 29, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and the apparatus is configured to, with the possible states being numbered from 0 to 3, both inclusively,
select a first reconstruction level set for a current sample if the state for the current sample is 0 or 1; and 
select a second reconstruction level set for a current sample if the state for the current sample is 2 or 3.

31.	(Previously Presented) The apparatus of claim 30, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform a state transition of the state transition process by:
setting the state for the current sample equal to 0, if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 1, if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 2, if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 1; and
setting the state for the current sample equal to 3, if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 1.

32.	(Previously Presented) The apparatus of claim 26, wherein a state for the first, in an order of the sequence of samples, sample of the sequence of samples is set equal to a predefined value.

33.	(Previously Presented) The apparatus of claim 32, wherein the state for the first sample of the sequence of samples is set equal to zero.

34-61.	(Cancelled) 

62.	(Previously Presented) A method for decoding a media signal from a data stream, the method comprising:
sequentially decoding a sequence of samples that describe the media signal by:
selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples and depending on an LSB portion 
entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample; and
dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample.

63.	(Previously Presented) The method of claim 62, wherein the media signal comprises a picture.

64.	(Previously Presented) The method of claim 62, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and a plurality of quantization level sets comprises a first reconstruction level set that comprises zero and even multiples of a predetermined quantization step size, and
a second reconstruction level set that comprises zero and odd multiples of the predetermined quantization step size.

65.	 (Previously Presented) The method of claim 62, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two, and the method further comprises:
deriving a subset index for each sample based on the selected set of reconstruction levels for the respective sample and a binary function of the quantization index for the respective sample, resulting in four possible values for the subset index; and
selecting, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets depending on the subset indices for previous samples of the sequence of samples.

66.	(Currently Amended) The method
selecting, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets using a selection rule that depends on the subset indices for a number of immediately preceding samples of the sequence of samples and to use the selection rule for all, or a portion, of the sequence of samples.

67.	 (Previously Presented) The method of claim 66, wherein the number of immediately preceding samples of the sequence of samples on which the selection rule depends is two.

68.	(Previously Presented) The method of claim 65, wherein the subset index for each sample is derived based on the selected set of reconstruction levels for the sample and a parity of the quantization index for the sample.

69.	(Currently Amended) The method of claim 62, wherein 
a state associated with the current sample uniquely determines the set of reconstruction levels used for the current sample; and
the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

70.	(Previously Presented) The method of claim 69, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a binary function of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

71.	(Previously Presented) The method of claim 70, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a parity of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

72.	(Previously Presented) The method of claim 69, wherein the number of possible states is four.

73.	(Previously Presented) The method of claim 72, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and the method, with the possible states being numbered from 0 to 3, both inclusively, further comprises:
selecting a first reconstruction level set for a current sample if the state for the current sample is 0 or 1; and 
selecting a second reconstruction level set for a current sample if the state for the current sample is 2 or 3.

74.	(Previously Presented) The method of claim 73, further comprising performing a state transition of the state transition process by:
setting the state for the current sample equal to 0, if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 1, if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 2, if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 1; and
setting the state for the current sample equal to 3, if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 1.

75.	(Previously Presented) The method of claim 69, wherein a state for the first, in an order of the sequence of samples, sample of the sequence of samples is set equal to a predefined value.

76.	(Previously Presented) The method of claim 75, wherein the state for the first sample of the sequence of samples is set equal to zero.

77.	(Cancelled)

78.	(New) An apparatus for decoding a media signal from a data stream, the apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to:
sequentially decode a sequence of samples that describe the media signal by:
selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples;
entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample; and
dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample; 
wherein the set of reconstruction levels is selected for the current sample out of the plurality of reconstruction level sets depending on previously decoded bins of a binarization of the quantization indices decoded from the data stream for previous samples of the sequence of samples.

79.	(New) The apparatus of claim 78, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and a plurality of quantization level sets comprises a first reconstruction level set that includes zero and even multiples of a predetermined quantization step size; and
a second reconstruction level set that includes zero and odd multiples of the predetermined quantization step size.

80.	(New) The apparatus of claim 78, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two, and the memory stores instructions that, when executed by the processor, cause the processor to:
derive a subset index for each sample based on the selected set of reconstruction levels for the respective sample and a binary function of the quantization index for the respective sample, resulting in four possible values for the subset index; and
select, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets depending on the subset indices for previous samples of the sequence of samples.

81.	(New) The apparatus of claim 80, wherein the memory stores instructions that, when executed by the processor, cause the processor to:
select, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets using a selection rule that depends on the subset indices for a number of immediately preceding samples of the sequence of samples and to use the selection rule for at least a portion of the sequence of samples. 

82.	(New) The apparatus of claim 81, wherein the number of immediately preceding samples of the sequence of samples on which the selection rule depends is two.

83.	The apparatus of claim 80, wherein the subset index for each sample is derived based on the selected set of reconstruction levels for the sample and a parity of the quantization index for the sample.

84.	(New) The apparatus of claim 78, wherein selecting a reconstruction level set out of a plurality of reconstruction level sets is realized via a state transition process, in such a way that:
a state associated with the current sample uniquely determines the set of reconstruction levels used for the current sample; and
the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

85.	(New) The apparatus of claim 84, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a binary function of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

86.	(New) The apparatus of claim 85, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a parity of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

87.	(New) The apparatus of claim 84, wherein the number of possible states is four.

88.	(New) The apparatus of claim 87, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and the apparatus is configured to, with the possible states being numbered from 0 to 3, both inclusively,
select a first reconstruction level set for a current sample if the state for the current sample is 0 or 1; and 
select a second reconstruction level set for a current sample if the state for the current sample is 2 or 3.

89.	(New) The apparatus of claim 88, wherein the memory stores instructions that, when executed by the processor, cause the processor to perform a state transition of the state transition process by:
setting the state for the current sample equal to 0, if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 1, if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 2, if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 1; and
setting the state for the current sample equal to 3, if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 1.

90.	(New) The apparatus of claim 84, wherein a state for the first, in an order of the sequence of samples, sample of the sequence of samples is set equal to a predefined value.

91.	(New) The apparatus of claim 90, wherein the state for the first sample of the sequence of samples is set equal to zero.

92.	(New) A method for decoding a media signal from a data stream, the method comprising:
sequentially decoding a sequence of samples that describe the media signal by:
selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples and depending on previously decoded bins of a binarization of the quantization indices decoded from the data stream for previous samples of the sequence of samples;
entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample; and
dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample.

93.	(New) The method of claim 92, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and a plurality of quantization level sets comprises a first reconstruction level set that comprises zero and even multiples of a predetermined quantization step size, and
a second reconstruction level set that comprises zero and odd multiples of the predetermined quantization step size.

94.	 (New) The method of claim 92, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two, and the method further comprises:
deriving a subset index for each sample based on the selected set of reconstruction levels for the respective sample and a binary function of the quantization index for the respective sample, resulting in four possible values for the subset index; and
selecting, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets depending on the subset indices for previous samples of the sequence of samples.

95.	(New) The method of claim 94, wherein the method further comprises:
selecting, for the current sample, the set of reconstruction levels out of the plurality of reconstruction level sets using a selection rule that depends on the subset indices for a number of immediately preceding samples of the sequence of samples and to use the selection rule for all, or a portion, of the sequence of samples.

96.	 (Previously Presented) The method of claim 95, wherein the number of immediately preceding samples of the sequence of samples on which the selection rule depends is two.

97.	(Previously Presented) The method of claim 94, wherein the subset index for each sample is derived based on the selected set of reconstruction levels for the sample and a parity of the quantization index for the sample.

98.	(New) The method of claim 92, wherein selecting a reconstruction level set out of a plurality of reconstruction level sets is realized via a state transition process, in such a way that:
a state associated with the current sample uniquely determines the set of reconstruction levels used for the current sample; and
the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

99.	(New) The method of claim 98, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a binary function of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

100.	(New) The method of claim 99, wherein the state for the current sample depends on the state for an immediately preceding sample of the sequence of samples and a parity of the quantization index decoded from the data stream for the immediately preceding sample of the sequence of samples.

101.	(New) The method of claim 98, wherein the number of possible states is four.

102.	(New) The method of claim 101, wherein the number of reconstruction level sets of the plurality of reconstruction level sets is two and the method, with the possible states being numbered from 0 to 3, both inclusively, further comprises:
selecting a first reconstruction level set for a current sample if the state for the current sample is 0 or 1; and 
selecting a second reconstruction level set for a current sample if the state for the current sample is 2 or 3.

103.	(New) The method of claim 102, further comprising performing a state transition of the state transition process by:
setting the state for the current sample equal to 0, if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 1, if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 1;
setting the state for the current sample equal to 2, if the state for the preceding sample is equal to 1 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 0 and the parity of the preceding quantization index is equal to 1; and
setting the state for the current sample equal to 3, if the state for the preceding sample is equal to 3 and the parity of the preceding quantization index is equal to 0, or if the state for the preceding sample is equal to 2 and the parity of the preceding quantization index is equal to 1.

104.	(New) The method of claim 98, wherein a state for the first, in an order of the sequence of samples, sample of the sequence of samples is set equal to a predefined value.

105.	(New) A non-transitory storage medium storing instructions, which when executed by a processor, cause the processor to:
sequentially decode a sequence of samples that describe the media signal by:
selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples and depending on an LSB portion of a binarization of the quantization indices decoded from the data stream for previous samples of the sequence of samples;
entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample; and
dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample.

106.	(New) A non-transitory storage medium storing instructions, which when executed by a processor, cause the processor to:
sequentially decode a sequence of samples that describe the media signal by:
selecting, for a current sample, a set of reconstruction levels out of a plurality of reconstruction level sets depending on quantization indices decoded from the data stream for previous samples of the sequence of samples and depending on previously decoded bins of a binarization of the quantization indices decoded from the data stream for previous samples of the sequence of samples;
entropy decoding a quantization index for the current sample from the data stream, wherein the quantization index indicates one reconstruction level out of the selected set of reconstruction levels for the current sample; and
dequantizing the current sample onto the one reconstruction level of the selected set of reconstruction levels that is indicated by the quantization index for the current sample.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Examiner was unable to find a teaching or suggestion in the prior art that would have rendered obvious the claimed features related to bins and binarization of syntax elements in the bitstream that would have influenced the quantization scheme as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933. The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL J. HESS
Primary Examiner
Art Unit 2481



/MICHAEL J HESS/Primary Examiner, Art Unit 2481